                                                                                                USDC-SDNY           ~,
                                                                                                DOCUMENT
                                                LAWRENCE A, DUBIN
                                                        ATTORNEY AT LAW
                                          40 f BROACWAY·SUITI!: 306 NEW YORK, N,Y, f 0013
                                                                  4
                                                                                                ELECTRONICALLY FILE
                                                          9 17•643·02 I e
                                                       FAX (2 I 2)9BB•0698
                                                 E·MAtL: DUSINLARRY@AOL.COM                     DOC   #=---.....---------1-t'
                                                                                                DATE FILED:   I (//J-/f j .
 M~MBP.:R Nl!:W YO"K AND NEW JERSEY BAR



 ViaECF
                                                                              November 8, 2019
 Hon. Ronnie Abrams
 United States District Comt Judge
 Southern District of New York
 40 Foley Square
 New York, New York 10007
                                                            Re:       U.S. v. Issac Concepcion Aquino, eta!.
                                                                      Docket No. 18 CR 640 (RA)

Dear Judge Abrams,

         I write on behalf of my client to request that he pennitted to surrender to the U.S.
Marshalls prior to the present date of January 6, 2020 which Your Honor was gracious enough to
set so that Mr. Robles could be home during the holiday season. Yesterday Mr. Robles learned
that his girlfriend is pregnant. Hewould like to su11'ender Monday, November 11th, Tuesday
November 12 th or as soon thereafter as possible so that he could he home to look for a more
permanent job than his current situation and start saving some money for the coming birth of his
child,

         I would also request that Your Honor order the removal of OPS prior to his sun-ender.

         Thank you for your consideration in this matter.



                                                                            Respectfully submitted,




                                                                            Lawrence Dubin, Esq,

LAD/cl
                                                        Application granted. Mr. Robles shall voluntarily surrender
                                                        to the Office of the United States Marshals Service located at
                                                        500 Pearl Street, 4th floor, New York, New York, 10007.

                                                                                   ;
                                                        Ronnie Abr
                                                        November 12, 2019
